—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 29, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her position as world travel payment coordinator for a bank because of her failure to dis*978close a prior criminal conviction. Claimant was convicted of the crime of petit larceny in 1978, yet she failed to inform her employer of this conviction in her 1987 employment application or her employer’s 1992 request for information. Claimant contends that because she mistakenly assumed that this conviction did not have to be disclosed due to her age at the time of the crime and obtained an order vacating the judgment of conviction after her discharge, the Board erred in concluding that she was terminated for misconduct. We find this argument to be without merit. Claimant’s employer had a vested interest in employing honest individuals and claimant failed to disclose her conviction of a crime which directly bore upon her honesty. Under these circumstances, substantial evidence supports the Board’s finding of misconduct (see, Matter of Sapp [Roberts], 111 AD2d 977). We have considered claimant’s other arguments and find them to be wi thout merit.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.